Per Curiam.

In this action, which is for goods sold and delivered, the defendant interposed a general denial. The record is absolutely bare of evidence as to the amount, character or value of the goods alleged to have been sold. How the justice arrived at the figure for which he awarded judgment it is impossible to guess. The judgment must be reversed and a new trial granted, with costs to abide the event.
Present: Scott, P. J., Beach and Fitzgerald, JJ..
Judgment reversed and new trial granted, with costs to abide event.